internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b02- plr-128894-00 date date trust trust corporation m dollar_figurex date a location l dear this letter responds to your letter dated date and subsequent correspondence written on behalf of corporation and trust requesting rulings on several issues arising from the establishment funding and potential termination of trust background in the alaska native claims settlement act of ancsa pub_l_no 85_stat_688 u s c et seq settled the alaska natives' claims to land and resources under the ancsa corporations established by qualified alaska natives received certain assets the ancsa provided that all united_states citizens with or more of alaska indian eskimo or aleut blood who were living on date were qualified to participate in the settlement the ancsa implements the plr-128894-00 settlement of alaska natives’ aboriginal land claims by providing for the conveyance of certain lands and money alaska native fund or anf to the native corporations as compensation the alaska natives who qualified were allowed to enroll as stockholders and receive stock in one of the twelve regional corporations and in one local village corporation created under the act to receive assets the ancsa as enacted in provides that for a period of years after date the stock inchoate rights thereto and any dividends_paid or distributions made with respect thereto may not be sold pledged subjected to a lien or judgment execution assigned in present or future or otherwise alienated this limitation however does not apply to transfers of stock pursuant to a court decree of separation divorce or child_support by a stockholder who is a member of a professional organization association or board which limits the ability of that stockholder to practice his profession because of holding such stock or by inter_vivos gift to certain family members the ancsa also provides that upon the death of any stockholder ownership of such stock shall be transferred to any person in accordance with his last will and testament or under the applicable laws of intestacy except that during the 20-year period after date such stock shall carry voting rights only if the holder thereof through inheritance is also an alaska native subsequent amendments to the ancsa generally extend beyond date the alienability restrictions on the settlement_common_stock of an alaska_native_corporation anc unless and until the shareholders of the corporation decide to terminate them usc 1629c if the shareholders vote to terminate the alienation restrictions on the stock all settlement_common_stock is canceled as a matter of law and is replaced with unrestricted replacement common_stock usc h thereupon the special character of the corporation as an anc created under ancsa ceases and the corporation becomes a regular domestic_corporation subject_to regulation under securities laws to accommodate the desire of certain ancs to transfer a portion of their assets out of the corporate form the alaska native claims settlement act amendments of authorizes the conveyance of certain assets of an anc to a state-chartered settlement_trust the general purpose of the settlement_trust is to preserve native heritage and culture and to promote the health education and economic welfare of its beneficiaries the shareholders of the transferor anc and their lawful successors the trust is to be used to insulate permanently land as well as other assets transferred to it from the business risks undertaken by the corporation such trusts may not operate as a business nor may they make a subsequent transfer of land or interests therein except for a reconveyance to the transferor_corporation if such reconveyance is authorized in the trust instrument usc 1629e ancsa requires that the beneficiaries of a settlement_trust beneficiaries be the shareholders of the native_corporation that establishes the settlement_trust plr-128894-00 if the board_of directors of an anc adopts a resolution to establish a settlement_trust the resolution to establish the trust must be submitted to a vote of the corporation's shareholders for approval usc 1629b a and 1629b b the shareholders however are not required to approve the conveyance of any assets by the corporation to the trust unless all or substantially_all of the assets of the corporation are to be conveyed usc 1629e a b facts the following facts have been represented corporation is an anc formed pursuant to the ancsa and alaska state law for the alaska natives residing in and around location l pursuant to the above amendment to ancsa corporation established a settlement_trust trust in to promote the health education and welfare of its beneficiaries through trust distributions and to preserve the trust principal needed to produce income for such distributions trust was the subject of plr date trust is in operation and will begin making distributions in corporation now wishes to establish a second settlement_trust to provide long- term land protection for certain of corporation’s timberlands and to eventually provide pro_rata distributions of the income generated from those timberlands to the approximately m shareholders of corporation corporation's board_of directors on date a approved the establishment of a shareholder settlement_trust trust as of date a dollar_figurex was transferred to trust and trust became effective under alaska law corporation’s board_of directors intends to transfer certain timberlands to trust corporation’s board_of directors has discretion to make future contributions of cash or other_property to trust in years after the initial contribution the trust agreement provides that the beneficiaries of trust are the holders of corporation's settlement_common_stock each person who is a registered holder of the settlement_common_stock of corporation shall receive the same number of trust units as they hold shares of corporation's settlement_common_stock there will be class a and class b_trust units of trust class a_trust units will be issued to holders of corporation’s settlement_common_stock which in accordance with the articles of incorporation of corporation carries a right to vote for the board_of directors of corporation class b_trust units shall be nonvoting units and shall be issued to holders of corporation settlement_common_stock which in accordance with the articles of incorporation does not carry a right to vote in elections for the board_of directors of corporation the trust units of trust like the trust units of trust cannot be transferred separately from corporation's stock and thus are currently stapled to the stock valid transfers of corporation's settlement_common_stock which can occur only in the plr-128894-00 limited circumstances provided for under h of ancsa generally result in an automatic transfer of the corresponding trust units if the trust units become unstapled from corporation's stock the trust units of trust will generally remain stapled to the trust units of trust except as otherwise provided the trustees of trust shall consist of those persons who are the duly elected or appointed members of the board_of directors of corporation the affairs of trust shall be managed by the trustees trust is irrevocable and the duration of trust is indefinite unless affirmative action is taken prior to january the net cash income as defined in the trust agreement will be used first to maintain protection for the timberland and thereafter to enhance the long-term value of trust 2's real_property trust real_property means such timberlands including without limitation any standing or down timber thereon which may be conveyed into trust pursuant to the trust agreement by corporation if net cash income is available after these ongoing expenses the net cash income in the judgment of trustees may either be retained within trust or distributed outright to beneficiaries management anticipates there will be few if any distributions made prior to january after january the expectation is that significant value will be realized from the timber and that distributions will be made to the beneficiaries distributions shall be pro_rata based upon the number of trust units owned by each beneficiary as required by ancsa corporation's creditors at the time assets are transferred to trust can reach the trust assets in satisfaction of corporation's debts only if adequate assets are not left in corporation to satisfy those debts existing at the time of the transfer u s c 1629e a b 1629e c and 1629e c those who become creditors of corporation after assets are transferred to trust will not be able to reach trust assets corporation represents that at the time of any contribution to trust the assets retained by corporation would be adequate to discharge corporation’s anticipated liabilities corporation further represents that the timberlands that will initially be contributed to trust in will be unencumbered in general once approved by corporation’s shareholders trust cannot be modified however there are several exceptions to this first_corporation and trustees could modify or terminate trust in order to obtain a favorable ruling from the internal_revenue_service but only before date second following the affirmative vote of two-thirds of trustees a petition could be made to the alaska state court in ketchikan and the alaska state court could order necessary changes in the trust agreement or could terminate trust however the only changes that could be made are those changes necessary to modify trust on account of a change that will have a material adverse effect on trust third certain technical amendments may be made to trust these changes generally could not revoke trust change the beneficiaries cause trust assets to revert to corporation or change the percentage plr-128894-00 of income used to provide benefits to beneficiaries also no modification could reduce the time between such votes on modification including termination of trust to less than that indicated in the trust agreement subject_to the above provisions regarding termination trust will continue forever unless termination action is taken during the period january through june trust could be reviewed by a vote of trustees and then by the holders of the class a_trust units at least two-thirds of trustees and the holders of two-thirds of the class a_trust units would have to vote for a change as follows modify the percentage of income that may be used to provide benefits modify the percentage of principal that may be used to provide benefits and terminate trust and return all of trust 2’s real_property to corporation any other assets of trust would be distributed pro_rata to the holders of trust units however the reversion of trust real_property to corporation may only occur at such time so as to prevent trust from being a grantor_trust if trust is not terminated within the indicated period trust would automatically continue another years at which point trustees and the holders of the class a_trust units would make the same choices thereafter the same decision process could occur but need not every years trust is prohibited from making most loans or from borrowing any amounts guaranteeing any debt or pledging trust assets in any manner law and analysis under sec_301_7701-4 of the procedure and administration regulations in general an arrangement will be treated as a_trust under the internal_revenue_code if the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit based on the facts and circumstances of this case and in light of the congressional purpose expressed in the governing federal statute concerning settlement trusts trust is properly classified as a_trust described in sec_301_7701-4 sec_671 of the internal_revenue_code provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person's taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual plr-128894-00 sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust based on our examination of the trust agreement we conclude that neither corporation as the grantor of trust nor any other person will be treated as the owner of any portion of the trust under sec_673 sec_674 sec_676 or sec_678 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercised primarily for the benefit of the grantor rather than the beneficiary of the trust our examination of the trust agreement reveals none of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor under sec_675 thus the circumstances attendant on the operation of trust will determine whether the grantor will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be made by the office of the district_director with which the parties file their tax returns sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as the owner under sec_674 the income of which is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor without the approval or consent of any adverse_party under sec_1_677_a_-1 of the income_tax regulations the grantor shall be treated as the owner of the portion of a_trust the income of which is or in the discretion of the grantor or a nonadverse_party may be applied in the discharge of a legal_obligation of the grantor assets held by a settlement_trust may not be used to satisfy the debts of an anc unless those assets were encumbered before their conveyance to the trust or their conveyance rendered the corporation insolvent or occurred when the corporation was insolvent usc 1629e c corporation represents that retained corporate assets will be more than adequate to meet corporation's obligations and that none of the assets that the board_of directors has discussed contributing to trust would be subject_to any lien or other liability at the time it is contributed to trust based on all the facts and circumstances including corporation's representations corporation as the grantor will not be treated as the owner of any portion of trust under sec_677 sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust other than a_trust to which subpart b of part of subchapter_j of chapter applies the sum of any plr-128894-00 amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the estate_or_trust sec_662 provides that subject_to sec_662 there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_663 provides that if within the first days of any taxable_year of an estate or a_trust an amount is properly paid or credited such amount shall be considered paid or credited on the last day of the preceding_taxable_year and sec_663 shall apply with respect to any taxable_year of an estate or a_trust only if the executor of such estate or the fiduciary of such trust as the case may be elects in such manner and at such time as the secretary prescribes by regulations to have sec_663 apply for such taxable_year sec_301 provides in general that a distribution_of_property made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 under sec_301 and sec_316 the distribution shall be taxable as a dividend to the extent of the earnings_and_profits of the distributing_corporation under sec_301 any amount which is not a dividend shall be applied against and reduce the distributee's adjusted stock basis under sec_301 any amount which is not a dividend and which is in excess of the distributee's stock basis shall be treated as gain from the sale_or_exchange of property the taxpayer has represented that there will be no actual receipt of the assets by the shareholders prior to the distributions made by trust pursuant to the trust agreement thus the inquiry becomes whether funding trust provided or will provide the shareholders with either constructive receipt of the funds or an economic benefit that must be treated as a distribution from corporation sec_1_451-2 provides that a taxpayer constructively receives income only when the income is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time conversely income is not constructively received where the taxpayer's control_over it is subject_to substantial limitations or restrictions plr-128894-00 in the instant case the property to be transferred to trust will not be credited to any shareholder’s account or set apart for the shareholder at the time of transfer from corporation to trust no shareholder will have any right to demand payment ahead of the scheduled distributions moreover no shareholder may assign trust units to a creditor or attempt to create a security_interest in the trust unit itself in any underlying asset of trust or in any distribution present or future by trust furthermore a shareholder may not assign a_trust unit apart from the related share of the settlement stock which is itself restricted as to transfers the shareholder’s right to payment moreover is subject_to claims of existing creditors of corporation as provided by ancsa u s c 1629e a b and 1629e c thus the shareholders' control and ultimate receipt of the funds are subject_to substantial limitations and restrictions accordingly the shareholders are not in constructive receipt of the funds nevertheless if corporation's shareholders derive some economic benefit from the transfers to trust such transfers may be treated as distributions to the shareholders under the economic_benefit_doctrine a taxpayer has current income from an economic or financial benefit received even though it is not reduced to the taxpayer's immediate control 16_tc_244 and revrul_67_203 1967_1_cb_105 here trust is subject_to the claims of corporation's existing creditors u s c 1629e a b and 1629e c however the legislative_history indicates that i the purpose of the settlement_trust is to insulate assets from the business risks undertaken by corporation1 and ii creditors' rights are no greater than they would be under state law ie fraudulent conveyance law thus corporation's creditors have no greater rights than the creditors in sproull supra accordingly we conclude that the shareholders have received and will receive a currently taxable economic benefit as of the dates of corporation's transfers to trust the shareholder's receipt of the deemed_distribution is subject_to treatment under sec_301 under ancsa sec_21 the shareholders' receipt of anf proceeds is nontaxable and accordingly to the extent corporation funds trust with anf proceeds the deemed_distribution will be nontaxable but will reduce stock basis as under to sec_301 to the extent corporation funds trust with cash or other_property reflecting its earnings_and_profits e_p however the funding will be taxable as a dividend under sec_301 moreover transfers of non-cash property will be subject_to sec_311 sec_311 provides that if a corporation distributes property other than an obligation of the corporation to a shareholder in a distribution to which subpart a applies and the fair_market_value of the property exceeds its adjusted_basis in the hands of the distributing s rep no 100th cong 1st sess plr-128894-00 corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee for its fair_market_value gcm i-376-74 date as modified date characterized the government’s transfer of anf proceeds and land to the native corporations as payment to the native shareholders who will be deemed to have immediately contributed the cash and land to the native corporations in exchange for native_corporation stock in a transaction qualifying under sec_351 the shareholders' basis in the stock is determined pursuant to sec_358 which provides generally that the basis of the stock shall be the same as that of the property exchanged in the case of land the basis of the property exchanged under ancsa sec_21 sec_43 u s c c is the fair value of such property at the time of receipt from the government subject_to certain modifications set forth in that section accordingly based solely on the facts presented and representations made in this ruling_request and viewed in light of the applicable law and regulations we rule as follows trust is classified as a_trust for federal tax purposes and not as an association or a partnership and is a separate_entity for federal tax purposes neither corporation nor any other person shall be treated for tax purposes as the owner of trust or any portion of trust under a currently taxable economic benefit will be conferred upon each of the shareholders of corporation when cash or other assets including ancsa land are transferred by corporation to trust the transfer of cash or other assets including ancsa land by corporation to trust shall be treated as distributions of such economic benefit by corporation to the shareholders with respect to its stock within the meaning of sec_301 the amount of the deemed_distribution to each shareholder equals that beneficiary's interest in trust times the value of the cash and other_property transferred to trust corporation's contributions to trust do not constitute gross_income to trust corporation is not entitled to a deduction for the amounts contributed to trust trust 2's basis of any property transferred to it by corporation will be the same as the basis of the property in the hands of corporation immediately prior to the transfer adjusted for any gain_or_loss recognized by corporation sec_1015 plr-128894-00 the holding_period of any property transferred by corporation to trust includes the period corporation held such assets any portion of the deemed_distribution described in ruling above that is made from earnings_and_profits of corporation will be treated as a dividend and shall reduce corporation’s earnings_and_profits sec_301 and sec_312 any portion of the deemed_distribution described in ruling above that is made from anf proceeds or other non-earnings and profits sources will not be treated as a dividend or reduce earnings_and_profits but will reduce the shareholder’s stock basis and to the extent of the excess over basis will be treated as gain from the sale_or_exchange of property sec_301 and any portion of the deemed_distribution that reflects the transfer of land to trust will not be treated as made from anf proceeds or other non-earnings and profits sources to the extent that corporation has any earnings_and_profits at the time of the distribution sec_301 and sec_316 corporation will recognize gain on the transaction under sec_311 to the extent that the fair_market_value of any assets used to fund trust including ancsa land exceeds corporation's basis in the assets corporation's shareholders will receive a basis in their respective beneficial_interest or trust units representing such beneficial_interest equal to the amount of each respective distribution cash plus the fair_market_value of property transferred by corporation to trust deemed to occur under ruling above sec_301 the shareholder's basis in the stock of corporation is equal to a b the native shareholder's ratable portion of anf proceeds received by corporation pursuant to ancsa minus the amount of anf proceeds transferred by corporation pursuant to u s c xx j to the extent applicable plus the native shareholder's ratable portion of corporation's basis as determined by u s c c in the land and interests in land received by corporation pursuant to ancsa minus the native shareholder's ratable share of corporation's basis in land and interest that ancsa required or requires corporation to transfer pursuant to u s c and u s c to the extent applicable minus c corporation's basis in land distributed to the native shareholder pursuant to u s c j and plr-128894-00 d any other adjustment to the shareholder’s basis in stock required by the code including adjustments under sec_301 for purposes of sec_661 and sec_662 and except as provided in sec_663 the reversion of trust real_property from trust to corporation is considered a distribution of trust property to corporation in the year the reversion actually occurs the beneficiaries of trust will not be treated as receiving any distribution from trust on account of such reversion to corporation neither the establishment nor the funding of trust affects the ruling plr date issued to corporation and trust except to the extent of any conditions stated in plr furthermore the potential termination and reversion of trust assets to corporation will not affect plr except to the extent of any conditions stated in plr we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings a copy of this letter should be attached to the federal tax_return filed for trust for the taxable_year ending in a copy is enclosed for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 provides that a private_letter_ruling may not be used or cited as precedent sincerely yours j thomas hines chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
